Citation Nr: 1042032	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  08-24 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for residuals of a left hip 
femoral neck fracture with scar (left hip disorder), currently 
evaluated at 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from May 1989 to May 1993.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a January 2008 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which 
denied the benefit sought on appeal.

In April 2009, the Veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing at the Cleveland, 
RO.  A copy of the transcript is of record.

In October 2009, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC), in Washington, DC, for 
additional development.  The   AMC/RO completed the additional 
development as directed, continued to deny the claim, and 
returned the case to the Board for further appellate review.

As noted in October 2009, the record raises the issues of 
entitlement to service connection for right hip and right 
knee disorders on both direct and secondary bases.  The 
appellant has also raised claims of entitlement to service 
connection for psychiatric and sleep disorders secondary 
to any service connected disorder.  These issues, however, 
are not currently developed or certified for appellate 
review.  Accordingly, they are again referred to the RO 
for appropriate and immediate consideration.


FINDINGS OF FACT

1.  The AMC/RO completed all of the development directed by the 
Board in the October 2009 remand.

2.  The Veteran's left hip disorder is not manifested by 
ankylosis, a limitation of flexion to 10 degrees or less, hip 
flail joint, or an impairment of the femur.


CONCLUSION OF LAW

The requirements for an evaluation higher than 30 percent for a 
left hip disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321(b)(1), 
4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5252 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, and 5126, have been met.  There is no issue as 
to providing an appropriate application form or completeness of 
the application.  VA notified the Veteran in August 2007 of the 
information and evidence needed to substantiate and complete a 
claim, to include notice of what part of that evidence is to be 
provided by the claimant, what part VA will attempt to obtain, 
notice of how disability ratings and effective dates are 
assigned.  The Board finds the letter fully content-compliant.  
See 38 C.F.R. § 3.159(b)(1); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  He was 
provided the opportunity to present pertinent evidence and 
testimony at all stages of his claim and appeal.  In sum, there 
is no evidence of any VA error in notifying or assisting him that 
reasonably affects the fairness of this adjudication.  See 
38 C.F.R. § 3.159(c).  Thus, the Board may address the merits of 
the appeal.

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of disability 
in favor of the claimant, 38 C.F.R. § 4.3; where there is a 
question as to which of two evaluations apply, assigning a higher 
of the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as disabled.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45.



Analysis

Historically, the Veteran sustained a left femoral neck stress 
fracture during his active service, treatment for which included 
surgical pinning.  An April 2006 rating decision granted 
entitlement to service connection for residuals of a left hip 
femoral neck fracture, and assigned an initial noncompensable 
rating, effective November 2004.  The noncompensable rating was 
assigned because the Veteran failed to report for an examination.  
An October 2006 rating decision granted a 20 percent rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5255, effective retroactively 
to November 2004.  VA received the Veteran's current claim for an 
increased rating in June 2007, and as the RO properly noted in 
the May 2010 supplemental statement of the case, a January 2008 
rating decision increased the rating to 30 percent.

The normal range of motion for the hip is 0 to 125 degrees on 
flexion, and 0 to 45 degrees on abduction.  See 38 C.F.R. 
§ 4.71a, Plate II.  Hip pathology is evaluated under Diagnostic 
Codes 5250 - 5255.  38 C.F.R. § 4.71a.  When rated on the basis 
of the limitation of motion, a limitation of hip flexion to 20 
degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5252.  Hip flexion limited to 10 degrees warrants 
a 40 percent rating.  Id.  Malunion of the femur with marked knee 
or hip disability warrants a 30 percent rating.  Fracture of the 
surgical neck with false joint warrants a 60 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5255.

The August 2007 examination report notes the Veteran complained 
of having experienced constant pain since his July 2006 
examination.  The pain reportedly caused the appellant to 
occasionally limp.  The Veteran reported that he had not been 
able to sleep on his left side since his in-service surgery, and 
that he occasionally fell due to the left hip giving away.  
Prolonged standing, walking, bending, or lifting reportedly 
aggravated his pain.  The appellant described his medication as a 
tapering dose of Oxycondon and Robaxin.  When his pain was active 
he used rest and his medication for relief.  He denied use of 
assistance device for ambulation.  He worked as a surveyor.  He 
stated that he had to move slowly, walk carefully, and take more 
breaks due to his left hip disorder.

Physical examination revealed hip flexion to 100 degrees, and 37 
degrees of abduction.  The examiner noted that on repetitive use, 
flexion was limited to 90 degrees due to pain.  Pain was reported 
as being constant throughout the range of motion.  The surgical 
scar, which was located over the greater turbicle, revealed it to 
be well healed and 2-3 millimeters x 4.7 centimeters in area.  
There was no adhesion to the underlying tissue, no elevation or 
keloid formation, and no pain or tenderness noted during the 
examination.  The color of the scar approached the color of the 
surrounding skin.  X-rays were interpreted as having shown no 
fracture or dislocation.  Pins were noted from the base of the 
greater trochanter to the head of the left femur, and there was 
joint space narrowing in the inferior part of the left hip.  The 
examiner diagnosed early degenerative changes of the left hip and 
post-surgical repair with knoll pins at the trochanter.

Upon receipt of the examination report, the RO-in the January 
2008 rating decision, granted a 30 percent rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5255, effective June 2007.  The Veteran 
asserted in his February 2008 notice of disagreement that his 
symptoms had worsened since the August 2007 examination.  He 
asserted in a March 2008 statement that a MRI examination 
supported his assertions.

Outpatient treatment records for 2007 and through October 2009 
note the Veteran's several presentations at VA facilities with 
complaints of chronic hip, back, and knee pain.  A January 2008 
computed tomography showed no evidence of avascular necrosis.  
The use of Percocet reportedly provided only minimal relief.  A 
March 2008 entry notes he refused alternative methods of pain 
control.  A May 2008 entry notes the Veteran's complaints of 
constant left hip pain.  Examination, however, revealed the left 
hip was not symptomatic, and the examiner noted the Veteran's 
pain was not likely related to the left hip.  A June 2008 urgent 
care physician note indicates the Veteran's complaints of pain 
were out of proportion with x-ray findings.  In September 2008 
the Veteran reported an exacerbation of his left hip pain due to 
a fall.  X-rays were read as negative.  There were other reports 
of falls, one in March 2009, and one in July 2009 while fishing.  

In March 2009 examination revealed no swelling, full range of 
motion.  The Veteran walked without a cane.  A May 2009 entry 
notes the Veteran reported a sensation of giving away while he 
peddled his bicycle while standing.  Again, examination revealed 
no positive findings.  Examination at a July 2009 presentation 
revealed a nontender hip that was able to demonstrate a full 
range of motion.  The appellant reported that he had aggravated 
his symptoms after kayaking in September 2009.  The examiner 
opined that the Veteran's pain might be due to sciatica related 
to his back disorder.

The Veteran reported in his substantive appeal that his pain had 
increased, and that his hip gave away, he used a cane, and he no 
longer was able to work full time.  Following the Veteran's 
testimony at his Board hearing, the Board remanded for another 
examination.  The examiner was requested to address whether there 
was an objective basis for the Veteran's complaints of pain, and 
whether there was evidence of medication-seeking behavior.

The January 2010 examination report notes the examiner conducted 
a review of the claims file.  Significantly, the examiner opined 
that the appellant was a poor historian.  Still, the report notes 
that the Veteran denied the use of any crutches, braces, or 
inserts.  He did carry a cane in his right hand due to left hip 
pain.  The appellant reported being unsteady on his feet, and 
having a history of falling due to left hip pain.  There was no 
history of inflammatory arthropathy, to include rheumatoid 
arthritis, gout, or lupus.  The Veteran reported that walking was 
limited to approximately one-half mile, but he was not limited in 
his ability to sit.  His ability to stand without discomfort was 
limited to one hour.  The Veteran was independent in his 
activities of daily living, but no longer active recreationally.  
He reported being unemployed at the time of the examination.  The 
Veteran reported pain and stiffness, and noted that his pain was 
lateral out over the greater trochanter.  He described his pain 
as aching and burning and constant.  He denied any radiation.  On 
a scale of 1 to 10, he assessed his pain as 7/10.

Physical examination revealed a well healed, nontender, and 
nonadherent surgical scar.  The hip-overall, appeared to be 
normal, without evidence of atrophy.  There was no tenderness to 
palpation over the greater trochanter, groin, or buttock.  Range 
of motion study revealed flexion to 90 degrees, with pain at the 
extreme end of 70 to 90 degrees; extension to 10 degrees; and 
abduction to 40 degrees.  Testing of repetitive use revealed 
increased pain throughout active flexion.  Still, while hip 
motion became slower, the Veteran completed three active 
repetitions without excessive fatigue, and there was no evidence 
of incoordination.  X-rays were interpreted as showing no acute 
abnormality.  The remote screw was in place, there was no 
evidence of fracture or dislocation, and the sacroiliac joints 
were intact and symmetric.

The examiner noted the Veteran's report that he took two tablets 
of Vicodin a day which, the examiner noted, was not a high dose 
of narcotic.  The examiner observed, however, that this many 
years after the injury, one would expect the appellant to be pain 
free and off of pain medication.  Nonetheless, the examiner noted 
it was possible that the left hip showed a radiographically 
silent, but clinically relevant early degenerative process.  As 
to the Veteran's ability to work, the examiner opined that the 
appellant's left hip pain would interfere with his ability to 
work at a job that entailed manual labor or significant physical 
activity, but there is no reason that his current left hip 
disorder would render him unable to work in a sedentary position.

Interestingly, the examiner relied on the Veteran's report of how 
much pain medication he ingested despite noting earlier in the 
examination report that the Veteran was a relatively poor 
historian.  While the Board notes the Veteran's complaints of 
chronic pain, the Board finds the current 30 percent rating 
adequately and reasonably compensate any functional loss due to 
pain.  The preponderance of the evidence is against finding 
entitlement to a higher rating.  Clinical examination revealed no 
evidence of a fracture of the femoral shaft or anatomical neck, 
or nonunion of the femur with loose motion.  The fact the Veteran 
was able to flex and abduct the left hip is evidence of the 
absence of ankylosis.  The Board notes the findings of additional 
loss of range of motion due to pain after repetitive use.  
Although the examiner noted he was unable to assess what the loss 
would be at some later time, the objective findings of 0 to 70 
degrees of flexion are significantly better than the 0 to 10 
degrees required for a 40 percent rating.  See 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Code 5252.

Thus, the preponderance of the evidence shows the Veteran's left 
hip disorder most nearly approximates the assigned 30 percent 
rating.  38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5255.  

The Board noted in the remand that the Veteran requested 
extraschedular consideration.  In exceptional cases, where the 
rating schedule is deemed inadequate, the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the applicable criteria, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities.  
38 C.F.R. § 3.321(b)(1).

The Board is precluded from granting an increased rating on an 
extraschedular basis in the first instance.  38 C.F.R. § 
3.321(b)(1);  Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  The 
Board may, however, determine whether a particular claim merits 
submission for an extraschedular evaluation.  Brannon v. West, 12 
Vet. App. 32, 35 (1998); Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Further, where the RO has considered the issue of an 
extraschedular rating and determined it inapplicable, the Board 
is not specifically precluded from affirming a RO conclusion that 
a claim does not meet the criteria for submission pursuant to 38 
C.F.R. § 3.321(b)(1) for an extraschedular rating.  Bagwell, 9 
Vet. App. at 339.

Before the Board may refer a case for extraschedular 
consideration, however, there first must be a finding that the 
Veteran's disability picture is exceptional.  To do so, there 
must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule for 
that disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is adequate, and no referral is required.  Thun v. 
Peake, 22 Vet. App. 111 (2008).

The Board finds the rating criteria considered in this case 
reasonably describe the Veteran's disability level and 
symptomatology.  The symptoms manifested by his left hip disorder 
and discussed above are included in the schedular rating 
criteria.  The Board finds nothing in the record to distinguish 
this case from the cases of numerous other veterans who are 
subject to the schedular rating criteria for the same disability.  
Thus, the Board agrees with the AMC/RO's  finding that the 
criteria for submission for consideration of an increased rating 
on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.

Therefore, the claim is denied.

In reaching this decision the Board considered the doctrine of 
reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to a rating higher than 30 percent for left hip 
disorder is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


